Citation Nr: 9923211	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  98-00 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to 
February 1946.  He had subsequent duty in the Naval Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied the above noted 
claims.


FINDINGS OF FACT

1.  The veteran has not presented medical evidence of a 
nexus, or link, between the current bilateral hearing loss 
and tinnitus and any disease or injury, or exposure to 
acoustic trauma, during service.

2. The veteran's claims of entitlement to service connection 
for bilateral hearing loss and tinnitus are not plausible.


CONCLUSION OF LAW

The veteran has not presented well-grounded claims for 
service connection for bilateral hearing loss and tinnitus, 
and there is no statutory duty to assist him in developing 
facts pertinent to these claims.  38 U.S.C.A. § 5107 (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In a letter sent to the veteran in October 1978, the RO 
informed him that any available service medical records were 
apparently destroyed in the 1973 fire at the National 
Personnal Records Center.  However, subsequently in October 
1978 the RO received the veteran's service medical records 
from the Center.  A service entrance examination in September 
1943 listed both of the veteran's ears as normal with 15/15 
hearing.  Likewise an examination in May 1944 revealed 
hearing in both ears as measured by a watch at 40/40, coin 
click at 20/20, whispered voice at 15/15, spoken voice at 
15/15, and binaural at 15/15.  No diseases or defects of the 
ear were noted on either examination.  An examination 
performed in February 1945 and a January 1946 separation 
examination reported results identical to the May 1944 
examination.  A quadrennial naval reserve physical in 
September 1951 reported that whispered and spoken voice 
measurements taken at 15 feet were 15/15 in both ears.  The 
remainder of the veteran's service medical records do not 
mention any hearing measurements or complaints of hearing 
loss or tinnitus.  The veteran's Notice of Separation from 
U.S. Naval Service reported his military occupational 
specialty as machine shop foreman.

In October 1978 the veteran filed a claim for service 
connection for ulcers.  He did not allege any hearing loss or 
tinnitus at that time.

The veteran filed his claim for service connection for 
bilateral hearing loss in January 1997.  He reported in a 
statement in support of his claim that he damaged his ears 
during gunnery practice while in the service.  He stated that 
after a short exposure to the noise his ears began to hurt 
and he reported to a medic.  He further contended that the 
noise led to nerve damage in his ears and caused his 
bilateral hearing loss and tinnitus.  The veteran did not 
give the date of his exposure to the noise, and there are no 
service medical records associated with the veteran's file 
that confirm his treatment by a medic for ear damage.  

The RO informed the veteran in a February 1997 letter that he 
should submit alternative means to establish the injury that 
caused or aggravated his bilateral hearing loss due to the 
loss of some of his service medical records.  The RO told the 
veteran that he should submit statements from persons that 
knew him in service and that may have personal knowledge of 
any disability that he had while on active duty.  He was also 
told to submit any other evidence that could establish the 
etiology of his bilateral hearing loss such as any records or 
statements from service medical personnel; employment 
physical examinations; medical evidence from hospitals, 
clinics, and private  physicians who provided treatment, 
especially soon after separation from service; pharmacy 
prescription records; and insurance or employment examination 
reports.

In response to the RO's letter requesting information, the 
veteran replied that he was treated for bilateral hearing 
loss about ten years after his separation from service, 
"around 1956", at a clinic in California.  He further 
reported that the personnel at the clinic told him that he 
had bilateral hearing loss attributable to nerve damage.  The 
veteran further contended that he was unable to obtain 
records from the clinic because "it does not exist 
anymore".

The veteran's wife also submitted a statement in February 
1997 attesting that in February 1944 the veteran was sent to 
a gunnery base.  When he returned from the base one week 
later he complained of ear pain and ringing in his ears.  She 
also stated that he went to sick bay where he was given ear 
plugs and was informed that his soreness would improve.  She 
further contended that as time has passed the ringing 
remained the same, but the hearing greatly deteriorated.

The VA afforded the veteran a hearing examination in 
conjunction with his claim in March 1997.  On the authorized 
audiological evaluation, puretone thresholds, in decibels, at 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz were 15, 20, 
35, 50 and 65 in the right ear and 20, 30, 55, 75, and 85 in 
the left ear, respectively.  Speech audiometry revealed 
speech recognition ability of 86 percent in the right ear and 
of 60 percent in the left ear.  The examiner stated that the 
veteran reported a constant buzzing or ringing tinnitus in 
his ears.  The veteran also reported that he was not sure if 
the tinnitus was present in the right ear but that he was 
certain that it was present in the left.

The veteran reiterated in a statement that he submitted along 
with his appeal that his tinnitus and hearing loss were 
caused by noise exposure during his active duty.  He reported 
in that statement that, "I didn't lose my hearing then 
(while in service) and I didn't notice I was getting heard 
[sic] of hearing for maybe twelve years."  The veteran 
further contended that no records were made of his inservice 
ear complaints because they were considered minor ailments.


II.  Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  In addition, 
service connection may be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 and 
1137 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, and 
3.309(a) (1998).  Service connection for sensorineural 
hearing loss may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 1991); 38 
C.F.R. §§ 3.307 and 3.309 (1998); see Under Secretary for 
Health letter (October 4, 1995) (It is appropriate for VA to 
consider sensorineural hearing loss as an organic disease of 
the nervous system and, therefore, a presumptive disability.)  
It is the responsibility of a person seeking entitlement to 
service connection to present a well-grounded claim.  38 
U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient. Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the 
appellant's evidentiary assertions are accepted as true for 
the purpose of determining whether a well-grounded claim has 
been submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim for service connection requires three elements to be 
well grounded. It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the 
inservice injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997). The third 
element may be established by the use of statutory 
presumptions. Truthfulness of the evidence is presumed in 
determining whether a claim is well grounded.  Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  38 C.F.R. § 3.385 (1998). ("[I]mpaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.").

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a veteran's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court), formerly The United States Court of Veterans 
Appeals, has held that 38 C.F.R. § 3.385 did not prevent a 
veteran from establishing service connection on the basis of 
post- service evidence of hearing loss related to service 
when there were no audiometric scores reported at separation 
from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  The Court has also held that the regulation did not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service. 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
veteran who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); C.F.R. §§ 3.303 and 3.304 (1998); Hensley, 5 
Vet. App. at 159-60.

The veteran has satisfied the first element of a well- 
grounded claim for service connection for bilateral hearing 
loss and tinnitus.  The audiogram in March 1997 revealed that 
the veteran had average puretone thresholds of 40 decibels or 
greater bilaterally.  The veteran has, therefore, met the 
requirements for a hearing loss disability.  See 38 C.F.R. § 
3.385 (1998).  Furthermore, tinnitus was indicated based on 
his complaints in the March 1997 examination.

The veteran's service medical records showed no complaints or 
treatment for hearing loss or tinnitus.  However, he has 
stated that he was exposed to acoustic trauma during gunnery 
practice and his separation record reveals that his military 
occupational specialty was machine shop foreman which would 
involve noise exposure.  He has indicated that he developed 
bilateral ringing of the ears during service and that 
decreased hearing acuity developed thereafter.  His 
statements are assumed to be true for the purpose of 
determining whether well-grounded claims have been submitted.  
Therefore, there is sufficient evidence of incurrence of a 
disease or injury during service, and the second element of a 
well-grounded claim has been satisfied.

However, the veteran has not satisfied the third element of a 
well-grounded claim. There is no medical evidence associated 
with his claims file showing a nexus, or link, between any 
disease or injury, including noise exposure, during service 
and his current hearing loss disability or tinnitus.  In 
addition, the evidence does not show that his hearing loss 
was manifested within one year from the date of separation 
from service.

The medical evidence does not show complaints of, treatment 
for, or diagnosis of hearing loss and tinnitus until 1997, 
approximately 31 years after separation from service.  The 
hearing examinations taken in service, in September 1943, May 
1944, February 1945, and January 1946, and after service, in 
September 1951, all reveal normal hearing.  The veteran 
himself reported in a statement that he submitted along with 
his appeal that he did not start to notice hearing loss until 
12 years after his separation from service.  

Thus, the evidence does not show that bilateral hearing loss 
or tinnitus was present prior to 1997 or that the presence of 
bilateral hearing loss and tinnitus in 1997 is related to the 
veteran's active service, other than by history provided by 
the veteran and his wife.  The veteran cannot meet his 
initial burden under 38 U.S.C.A. § 5107(a) simply by relying 
on his and his wife's opinion as to medical causation.  The 
veteran and his wife are certainly capable to report on the 
veteran's symptoms and his exposure to noise.  However, it 
has not been indicated that either possesses the requisite 
medical knowledge to opine on etiology of disability, a 
matter involving medical principles or medical diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(layperson is generally not competent to render an opinion on 
a matter requiring medical knowledge, such as diagnosis or 
causation.)  Accordingly, the Board finds the veteran has not 
submitted well-grounded claims for service connection for 
bilateral hearing loss and tinnitus.

The veteran has the initial burden of establishing well- 
grounded claims for service connection for disorders, and, 
until he does so, VA has no duty to assist him including by 
providing him additional VA examinations.  38 U.S.C.A. § 
5107(a) (West 1991); see Grivois v. Brown, 6 Vet. App. 136, 
139-140 (1994).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. App. 
341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  The Board finds VA has no outstanding duty to 
inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  38 
U.S.C.A. § 5103(a) (West 1991).  The RO fulfilled its duty by 
informing the veteran of the forms of evidence available to 
establish service connection in February 1997.  There is no 
indication of any other medical evidence that might well 
ground his claims.

The presentation of well-grounded claims is a threshold 
issue, and the Board has no jurisdiction to adjudicate these 
claims unless they are well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of these claims, because such additional 
development would be futile. See Murphy, 1 Vet. App. 78.  


ORDER

Having found the claims not well grounded, service connection 
for bilateral hearing loss and tinnitus are denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

